 In theMatter OfSEABOARD LEDION ASSOCIATIONandAGRICULTURAL&CITRUS WORKERS UNION, LOCAL No. 22342,A. F. L.Case No. R-3365.-Decided May 25, 1942Jurisdiction:citrus fruit pickersheld"agricultural laborers" and, therefore, notsubiect to the Act.Practiceand Procedure:petitiondismissed.Mr. Ivan G. McDaniel,byMr. George C. Lyon,of Los Angeles,Calif., for the Company.Mr. A. H. PetersenandMr. Jonathan H. Rowell,of San Francisco,Calif., for the Union.Mr. Raymond J. Heilman,of counsel to the Board.DECISIONANDORDERISTATEMENTOF THE CASEUpon petition filed by Agricultural & Citrus Workers Union,Local No. 22342, affiliated with the American Federation of Labor,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of SeaboardLemon Association, Oxnard, California, herein called the Company,theNational Labor Relations Board provided for an appropriatehearing upon due notice before Richard A. Perkins, Trial Examiner.Said hearing was held at Los Angeles, California, on November 28and December 5, 1941.The Company and the Union appeared, par-ticipated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are heeby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF TIIE COMPANYSeaboard Lemon Association is a non-profit corporation, organizedtinder the Cooperative Marketing Association Laws of the State ofCalifornia and having its principal office at Oxnard, Ventura County,California.Itsmembership consists of about 50 lemon growers ofVentura County.41 N. L. R. B , No. 55.248 SEABOARD LEMON ASSOCIATION249The Company, together with other similar local associations, is amember of the Ventura County Citrus Exchange, herein called theVentura District Exchange, one of 25 district exchanges throughoutthe State of California, each of which is a non-profit corporationorganized under the Cooperative Marketing Association Laws of thatState,with its board of directors made up of one representativefrom every member organization.All district exchanges, includingthat of which the Company is a member,are inturn affiliated withthe California Fruit Growers Exchange, herein called the CentralExchange, a non-profit corporation also organized under the Coopera-tiveMarketing Association Laws of the State of California.Pur-suant to a contract of the Company and the Ventura District Ex-change, and between the latter and the Central Exchange, all thefruit controlled by the Company is marketed through the VenturaDistrict Exchange and the Central Exchange.The fruit grown byindividual members of the Company is delivered by them to the Com-pany's packing house.The Company packs the fruit for shipmentand loads it into railroadcars.All shipments are made in thename of the Central Exchange as both consignor and consignee andthe bills of lading are delivered, to the Central Exchange.The Cen-tral Exchange has its principal office in Los Angeles, California, 55district offices in the United States and Canada, and offices in London,England, Honolulu, Hawaii, and Manila, Philippine Islands.For the crop season 1938-1939, the Company received 7,876 tons oflemons.Of this quantity, 926 tons were marketed within the Stateof California, and 6,950 tons in other States and in foreign countries.During the crop seasons, 1939-1940 and 1940-1941, approximately 60percent and 40 percent, respectively, of the Company's shipments werein interstate commerce.This proceeding is concerned with those employees of the Companywho are engaged in pickinglemons.Lemon growers who are members of the Company employ theirown help to irrigate, fertilize, and cultivate their orchards, but dependupon the Company to conduct the work of picking.' The grower-member arranges with the Company in advance at what time thepicking of the lemon crop shall be done, and at the time fixed thenecessary pickers are furnished at the orchard by the Company untilthe work is completed. - The Company operates trucks in which ittransports the pickers to and from the orchards.2 In the orchards theiWith special permission fromthe Company,a member grower may handle the pickingof his own orchardFrom January to aboutMay 1941,during a picker's strike,,all ofthe Company'ssubscribers did so.At the time of the hearing two of the largestgrowers who are members of the Company had continued doing so. At that time thepicking of about 1100 acres of about 1800 acres owned by the Company's subscriberswas being handled independently of the Company.2The pickers are provided by the Company with equipment and tools,which theyretain in their possession until the close of the periods of their employment.I 250DECISIONS OF NATIONALLABOR RELATIONS BOARDpickers are supervised by foremen, all of whom are employees of theCompany.A field foreman, who is in full charge, has under him anumber of "picker foremen,"' each of whom works with and super-vises a crew of from 20 to 50 pickers.3 The crew foreman assignseach picker to a row or a group of trees. The picker carries apicking bag on one shoulder, a ring in one hand, and a clipper inthe other.Lemons which can be passed through the ring are notpicked, in the absence of special instructions to the contrary.Thepicker, beginning at the lowest branch and using a ladder when clip-ping near the top of the tree, clips the stems of the lemons and placesthe lemons in the bag.When the bag is filled it is emptied by thepicker into a field box.The boxes containing lemons are transportedto the packing house by the grower or someone he has engaged forthis purpose.The lemon crop is somewhat seasonal.The greatest number ofpickers are employed from December to about the first of June. , Thenumber of men employed may reach about 200 at the height of thepicking season.At the time of the hearing the Company was oper-ating with a crew of 30 men.The Company contends that its employees engaged in pickinglemons are "agricultural laborers" within the meaning of Section 2(3)' of the National Labor Relations Act and are, therefore, exemptfrom the operation of the Act.The Union contends, as it did inflatter of Saticoy Lemon AssociationandAgriculturalce'CitrusWorkers Union, Local No. 22342, A. F. L.,4decided this day, that"these employees of the Company are not "agricultural laborers" with-in/the meaning of the Act.For the reasons stated by us in that pro-ceeding,we find that the employees concerned are "agriculturallaborers" within the meaning of Section 2 (3) of the Act and that,'therefore, the Board does not have jurisdiction to entertain the peti-tion filed in this proceeding.ORDERUpon the basis of the above findings of fact and pursuant toSections 2 (3) and 9 (c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that the petition forinvestigation and certification , of representatives of employees ofSeaboard Lemon Association, Oxnard, California, filed by Agricul-tural & Citrus Workers Union, Local No. 22342, be, and it hereby is,dismissed.1'Although the grower frequently is present in the orchard and suggestions or criti-cism'swhich he may make to a field foreman or picker foreman generally are followed,it is apparent from the record that this is done as a natter of courtesy and accommoda-tion4CaseNo R-3364